DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.
Applicant's arguments filed 04/19/2022 with regards to claim 3 have been fully considered but they are not persuasive.
Regarding claim 3, applicant argues that:
“Further, the cited paragraphs [0040] and [0041] of Landqvist do not teach or make obvious that “the higher frame rate is determined according to a size of the rectangular region. [Emphasis added.]” In Landqvist, the size of the region depends on the already determined frame rate, which is the opposite of the claimed dependency…
Determining a higher frame rate according to the size of a portion of an image sensor (as claimed) is different (indeed, is the reverse of) determining the size of a subarea of an image sensor based on the frame rate as in Landqvist. Therefore, claim 3 is not rendered obvious by Komiya and Landgvist for at least this additional reason.”
The examiner disagrees and points out that the size of the subarea relative to the maximum resolution defines a number of pixels read where Landqvist uses a relation where the subarea of the additional video frame may be limited to a maximum number of pixels corresponding to the full number of pixels divided by the factor X where the additional video frames are captured at a video capturing frame rate which corresponds to X times this maximum video capturing frame rate at full resolution.  Therefore, as the frame rate of Landqvist is related to a size of the subarea and therefore shows that the higher frame rate is determined according to a size of the rectangular region as the frame rate and subarea size are interrelated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiya et al. (U.S. Pub. No. 20200304809) in view of Onuki et al. (U.S. Pub. No. 20200303444).
Regarding claim 1, Komiya discloses:
A laminated image pickup device comprising:
a sensor including a plurality of pixels configured on a sensor substrate (layered imaging element 100 includes a backside illumination-type imaging chip 113 to output a pixel signal corresponding to incident light, where imaging face 200 of imaging chip 113 has many pixels 201 arranged in a two-dimensional manner, par. 45 and 55-60) and the sensor being configured to continuously acquire image data at a predetermined frame rate (acquiring images at 30 fps, when no specific subject (railway train) is detected for example, the first frame is set as the first image region a1 for which the entire frame (scenery) is imaged at the first frame rate (30 [fps]) and when a specific subject is detected, the first frame is configured so that a part of the entire frame obtained by imaging a specific subject (railway train) is set as the second image region a2 imaged at the second frame rate (60 [fps]) and the remaining part (scenery) is set as the first image region a1 imaged at the first frame rate (30 [fps]), par. 122, 184-188); and
a processor (control unit 502 is an electronic circuit to control the respective units of the electronic device 500 and is composed of a processor and a surrounding circuit thereof, where the control unit 502 reads the control program from the flash memory 507 to execute the control program to thereby control the respective units, par. 85. 86, where the control unit 502 is composed of a processor 1201, a memory 1202, an integrated circuit 1203, and a bus 1204 providing the connection thereamong, and the preprocessing unit 1210, the image processing unit 901, the acquisition unit 1220, and the compression unit 902 may be realized by allowing a program stored in the memory 1202 to be executed by the processor 1201, 147-148), wherein
the processor is provided on a substrate other than the sensor substrate (the control unit 502/processor 1201 is described and seen as a separate circuit than the layered imaging element 100, Fig. 5 and 12), and is configured to
perform, based on the image data, region judgement processing of obtaining a priority region including some pixels of the plurality of pixels (specific subject (railway train) is detected and is set as the second image region a2 imaged at the second frame rate (60 [fps]), par. 122, 184-188), and
obtain outputs of the some pixels included in the priority region at a higher frame rate than the predetermined frame rate (subject is imaged at 60 [fps], while the remaining region is imaged at 30 [fps], where the imaged data is output to memory and processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 78-82, 122, 148, 184-188), and
a memory being configured to temporarily store image data based on outputs of the plurality of pixels (processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 148),
wherein, the processor sets, as the priority region, a region including an image part of a moving object in the image data temporarily stored in the memory (specific subject (railway train) is detected and is set as the second image region a2 imaged at the second frame rate (60 [fps]) and stored in memory, par. 122, 148).
Komiya is silent with regards to a plurality of substrates laminated together, the sensor substrate being one of the plurality of substrates, the processor provided on one of the plurality of substrates other than the sensor substrate, and the memory on a substrate of the plurality of substrates other than the sensor substrate. Onuki discloses this in par. 67-94, 135, and 261-264 where imaging device 10 has a stacked-layer structure in which the layer 200 containing memory 210 that stores image data is stacked over the layer 100 containing signal processing circuit 110 that controls the memory 210 and image sensor 310, and the layer 300 containing image sensor 310 is stacked over the layer 200.  As can be seen in par. 263 this is advantageous in that the imaging device can have a reduced thickness.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of substrates laminated together, the sensor substrate being one of the plurality of substrates, the processor provided on one of the plurality of substrates other than the sensor substrate, and the memory on a substrate of the plurality of substrates other than the sensor substrate.
Regarding claim 2, Komiya further discloses:
priority region is a rectangular region having a predetermined size (the subject in the second imaging region has a rectangular shape and size as seen in Figs. 9 and 14, see also par. 175).
Regarding claim 5, Komiya further discloses:
processor moves the priority region based on a motion of the moving object (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 151).
Regarding claim 6, Komiya further discloses:
processor includes an inference engine using an inference model to which the image data temporarily stored in the memory is inputted to infer the region including the image part of the moving object in the inputted image data (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 151, 184-188).
Regarding claim 7, Komiya further discloses:
inference model is obtained, based on a detection result of positions of the moving object included in each of frame images in a movie, by learning using training data obtained by adding, to a predetermined frame image, information of a region including a position of the moving object in a frame image next to the predetermined frame image as an annotation (additional information 817 of video file 600 is information obtained by representing, during the imaging operation, the frame rate set for each unit group 202 in the form of a two-dimensional map, where the additional information 817 may be retained in the frame F but also may be retained in the cache memory of the processor 1201, where setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 102, 109, 116, 151, 184-188).
Regarding claim 8, Komiya further discloses:
a memory (processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 148) configured to temporarily store a plurality of pieces of image data based on outputs of the plurality of pixels (imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected, par. 102, 109, 116), wherein
the processor obtains the priority region based on a difference between the plurality of pieces of image data temporarily stored in the memory (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame, where the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 151, where imaged data is output to memory and processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 78-82, 122, 148, 184-188).
Regarding claim 9, Komiya further discloses:

processor sets a background judgement region for judging a background region and a change judgement region for judging a change region in the plurality of pieces of image data temporarily stored in the memory (preprocessing unit 1210 sends the first frame rate setting instruction including the setting details of Step S1401 to the imaging element which allows the imaging element 100 to be set so that the imaging conditions for the entire imaging face 200 are set to the first frame rate, which causes the subject to be imaged at the first frame rate along with other image data that is not the subject and considered the background, where the subject is recognized for motion vector processing, par. 151, 171, 184-188), and determines a priority region based on the change region, based on a change in the image of the background judgement region and a change in the image of the change judgement region based on a result of the difference (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 102, 109, 116, 151, 184-188).
Regarding claim 10, Komiya further discloses:
processor divides the change judgement region into a plurality of division regions, judges the change region for each of the division regions, and determines the priority region based on the change region (three or more imaging regions may be provided, where imaging regions after the third imaging region can have a frame rate different from those of the first frame rate and the second frame rate, par. 125, where setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 102, 109, 116, 151, 184-188).
Regarding claim 21, see the rejection of claims 1, 6, and 7, and note that the retaining and prediction is considered a neural network.
Regarding claim 22, see the rejection of claim 21 and note that the limitations of claim 22 were shown.
Regarding claim 23, see the rejection of claim 22 and note that the limitations of claim 23 were shown.
Regarding claim 24, Komiya further discloses:
a controller configured to control the laminated image pickup device (processor 1201, where the preprocessing unit 1210 (including setting unit 1212), the image processing unit 901, the acquisition unit 1220, and the compression unit 902 may be realized by allowing a program stored in the memory 1202 to be executed by the processor 1201, par. 148), wherein
the controller acquires inference model information on the inference model and transfers the acquired inference model information to the processor (under control of processor 1201 additional information 817 of video file 600 is information obtained by representing, during the imaging operation, the frame rate set for each unit group 202 in the form of a two-dimensional map, where the additional information 817 may be retained in the frame F but also may be retained in the cache memory of the processor 1201, where setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 102, 109, 116, 151, 184-188), and
the processor updates the inference model by using the transferred inference model information (under control of processor 1201, the predicted image region is updated each time the flowchart of Fig. 15 loops S1501 through S1505, par. 102, 109, 116, 151, 184-188, and Fig. 15).
Regarding claim 25, see the rejection of claims 21 and 2.

Claims 3, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiya et al. (U.S. Pub. No. 20200304809) in view of Onuki et al. (U.S. Pub. No. 20200303444) in further view of Landqvist et al. (U.S. Pub. No. 20160182866).
Regarding claim 3, Komiya is silent with regards to the higher frame rate is determined according to a size of the rectangular region.  Landqvist discloses in par. 40, 41 and Fig. 2 that a frame rate of a subarea can be increased to a higher rate based on a ratio of the size of the subarea relative to the maximum resolution of an imaging sensor.  As can be seen in par. 41 this is advantageous in that it becomes possible to utilize similar parameters for readout of the pixels, e.g., with respect to integration time, both when capturing the normal video frames and when capturing the additional video frames.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the higher frame rate is determined according to a size of the rectangular region.
Regarding claim 26, see the rejection of claims 25 and 3.
Regarding claim 27, see the rejection of claim 21 and 3 and note that the size of the subarea relative to the maximum resolution defines a number of pixels read.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697